Van Wyck, J.
This is a submission under section 1279 of the Code of Civil Procedure. The will of Philip Leutzbach gives $800 to his daughter Therese, directs the balance to be divided equally between his three minor children, Therese, William and Frederick, and appoints the plaintiff Struhe his executor, giving him full power to sell said estate to his best *217knowledge. He left $800 in personal estate, and the balance in real estate. Does this will give the executor good power to sell real estate, is the question we are called upon to answer. We think it is manifest that a general power in trust is confided to the executor to sell the real estate, with a clearly implied duty imposed upon him of dividing the proceeds therefrom equally between these three minor children. Kinnier v. Rogers, 42 N. Y. 531. If the defendant is correct in his contention that this power clause creates a beneficiary power in favor of plaintiff Strabe, vesting an absolute estate in him as the donee of the power, we are satisfied Strube, .after conveying as executor, would be estopped from thereafter setting up any claim to the same in his own right.
Plaintiff is entitled to judgment, with costs.
Clement and Osborne, JJ., concur.
Judgment for plaintiff, with costs.